Citation Nr: 0102435	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder, 
to include as due to nicotine dependence.

3.  Entitlement to service connection for a circulatory 
disorder, to include as due to nicotine dependence.

4.  Entitlement to service connection for skin cancer.

5.  Entitlement to service connection for a respiratory 
disorder, to include as due to nicotine dependence.

6.  Entitlement to service connection for a bilateral hip 
disorder.

7.  Entitlement to service connection for a bilateral foot 
disorder.

8.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  The veteran's appeal initially 
encompassed claims for service connection for bilateral 
hearing loss and tinnitus, but these claims were granted in a 
September 2000 rating decision.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claims.  Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  In this case, the RO has not afforded the 
veteran with examinations in regard to any of his claims on 
appeal to date.  Such examinations should be accomplished 
prior to further Board action on the veteran's claims.

Moreover, in a statement received by the RO in October 1999, 
the veteran provided information in regard to his claimed 
PTSD stressors, including the last name of a man who was 
killed in action.  However, to date the RO has not referred 
this information to the United States Armed Services Center 
for Research of Unit Records (Unit Records Center) for the 
purpose of stressor verification.  This development should 
also be completed prior to Board action on the claim for 
service connection for PTSD.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should make copies of the 
veteran's October 1999 statement and send 
this statement, along with photocopies of 
his service records, to the Unit Records 
Center for the purpose of stressor 
verification.

2.  When a response is received from the 
Unit Records Center, the RO should review 
that response and indicate in the record 
whether any in-service stressors have 
been verified.  If at least one stressor 
is verified, the RO should proceed to 
paragraph 3.  If none of the veteran's 
stressors is verified, the RO should skip 
paragraph 3 and proceed to paragraph 4.

3.  Then, if at least one in-service 
stressor is verified, the RO should 
afford the veteran a VA psychiatric 
examination.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  Based on a review of 
the claims file and the clinical findings 
of the examination, the examiner is 
requested to indicate whether the veteran 
currently suffers from PTSD.  If this 
disability is diagnosed, the examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
that this disorder is causally related to 
a verified in-service stressor.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  The RO should also afford the veteran 
a VA examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of his claimed heart, 
circulatory, skin, respiratory, bilateral 
hip, bilateral foot, and back disorders.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide a diagnosis for each 
disorder shown upon examination.  The 
examiner should clearly indicate which, 
if any, of the veteran's claimed 
disorders are not shown to be present 
upon examination.  For each diagnosed 
disorder, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that such a 
disorder is related to the veteran's 
period of active service and, 
specifically, to his reported in-service 
frostbite.  Additionally, the examiner 
should comment on whether nicotine 
dependence was shown in service and 
whether it is at least as likely as not 
that any current respiratory, 
circulatory, or heart disorders are 
causally related to such nicotine 
dependence in service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

5.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims for 
service connection for PTSD; a heart 
disorder, to include as due to nicotine 
dependence in service; a circulatory 
disorder, to include as due to nicotine 
dependence in service; skin cancer; a 
respiratory disorder, to include as due 
to nicotine dependence in service; a 
bilateral hip disorder; a bilateral foot 
disorder; and a back disorder.  If the 
determination of any of these claims 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


